Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/19/2019.   

Election/Restrictions
This application contains claims directed to the following patentably distinct inventions. 
Note that this paper include two-ways (1 and 2).  

Restriction to one of the following inventions is required:
Invention I:	Claims 1-18
Invention II:	Claims 19-20
Invention I is a product of an electric motor, particularly an axial flux motor for an appliance.   Invention II is a process of making, i.e., a method for forming an axial flux motor.  A product produced by the method of invention II requires a plurality of first laminations to form a first rectilinear member and a plurality of second laminations to form a second rectilinear member, while a product from invention I is not necessary to have the both of first and second members by laminations. A product made from the method of invention II is not necessary to have a rotor positioned proximate an axial end of the plurality of stator teeth and a ring-shaped rotor that rotates about the central rotational axis of the stator yoke, and a ring magnet in the rotor.  


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I:	Figs.2-4
Species II:	Figs.6-7
Species lack unity of invention because the groups do not share the same or corresponding technical feature.
Species I, shown by Figs.2-4 and described in [0036], requires teeth segments plane shape.  
Species II, shown by Figs.6-7 and 11 and described in [0037], requires teeth segment continuous by hinges (126).  Claims 6, 9 and 14 applies. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and/or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention and/or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and Fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   Information regarding the status of an application may be obtained from the Patent 
/JOHN K KIM/Primary Examiner, Art Unit 2834